Citation Nr: 1000949	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-09 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the neck involving muscle group XXIII (neck 
disability), to include the propriety of the reduction from a 
30 percent rating to a 20 percent rating, effective June 16, 
2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1966 to July 
1968, and he was awarded a Purple Heart.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2006 rating decision issued by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee.  Such rating decision reduced the rating for the 
Veteran's neck disability from 30 percent to 20 percent, 
effective June 16, 2006.

The Board notes that a claim stemming from a rating reduction 
action is a claim for restoration of the prior rating and, 
typically, does not also contemplate a claim for an increased 
rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 
(1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 
(1992).  However, in this case, the July 2006 rating decision 
was issued in response to the Veteran's February 2006 request 
for an increased rating as to his service-connected neck 
disability.  As such, that rating decision also constituted a 
denial of his claim for an increased rating.  Accordingly, 
the Veteran's appeal has brought before the Board both the 
propriety of the rating reduction and the denial of his claim 
for an increased rating.

The Board further notes that, after the last Supplemental 
Statement of the Case was issued in June 2008, the Veteran 
submitted additional evidence in support of his claim.  When 
the Board receives pertinent evidence that was not initially 
considered by the agency of original jurisdiction (AOJ), the 
evidence must be referred to the AOJ for review unless this 
procedural requirement has been waived.  38 C.F.R. §§ 20.800, 
20.1304(c) (2009).  Here, the Veteran's representative waived 
AOJ review of the newly submitted evidence in a December 2009 
appellate brief.  As such, the Board may properly consider 
such evidence at this time.  Id.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, at all 
times during the course of this appeal, his neck disability 
was manifested by limited range of motion, stiffness, 
constant pain, and flare-ups after sitting in the same 
position for prolonged periods or moving his head, which were 
alleviated somewhat by acetaminophen; X-ray evidence of early 
osteoarthritis and (later) mild degenerative disc disease; 
with no evidence of ankylosis, incapacitating episodes, or 
neurological impairment.


CONCLUSIONS OF LAW

1.  The reduction in rating from 30 percent to 20 percent for 
a neck disability, effective June 16, 2006, was not proper, 
and restoration of the 30 percent rating is warranted.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5112 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.105(e), 3.159, 4.73, Diagnostic 
Code 5323 (2009).

2.  The criteria for a rating in excess of 30 percent for a 
neck disability have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.71a, 4.73, Diagnostic Code 5323 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The VCAA 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must 
be provided to a claimant prior to the initial unfavorable 
decision on the claim by the AOJ.  Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  

With regard to the propriety of the reduction of the rating 
for the Veteran's neck disability, as the Board's decision 
herein to grant restoration of the 30 percent rating, 
effective June 16, 2006, constitutes a full grant of the 
benefit sought on appeal, no further action is necessary to 
comply with the VCAA in this regard.

With respect to the increased rating claim, the United States 
Court of Appeals for Veterans Claims (Court) has held that, in 
order to comply with 38 U.S.C.A. § 5103(a), certain specific 
notice requirements must be met with respect to such types of 
claim.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).  Specifically, the Veterans Court held that VA must 
inform the claimant that, in order to substantiate a claim, he 
or she must provide (or ask the VA to obtain) medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that such worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is currently rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by providing the 
evidence described above (such as a specific measurement or 
test result), then VA must give at least general notice of 
that requirement.  Additionally, VA must inform the veteran 
that if he or she is assigned a higher rating, that rating 
will be determined by applying relevant diagnostic codes, 
which generally provide for disability ratings between 0 and 
100 percent, based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may submit 
(or ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

Recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) issued a decision vacating and 
remanding the above-summarized decision of the Veterans Court.  
See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  Specifically, the Federal Circuit held that only 
"generic notice," and not "veteran-specific" notice is 
required under 38 U.S.C.A. § 5103(a) in response to the 
"particular type of claim."  With respect to a claim for an 
increased rating, such notice does not need to inform the 
claimant of the need to submit evidence concerning the effect 
of a service-connected disability on his or her "daily life" 
because only the average loss of earning capacity, and not 
impact on daily life, is subject to compensation under 
38 U.S.C. § 1155.  Accordingly, the Federal Circuit vacated 
the decision of the Veterans Court insofar as it requires VA 
to notify a veteran of alternative diagnostic codes or 
potential "daily life" evidence.  Id.  

Subsequent to the issuance of Vazquez-Flores v. Shinseki, the 
Court has issued several nonprecedential decisions holding 
that VA's failure to inform the claimant of the specific 
criteria in diagnostic codes or of potential "daily life" 
evidence does not constitute a notice defect and, instead, 
determining whether sufficient "generic notice" had been 
provided.  See, e.g., Elliott v. Shinseki, No. 07-2622, 2009 
WL 3489035, *3 (Vet. App. Oct. 30, 2009) (memorandum 
decision); Dobbins v. Shinseki, No. 08-0205, 2009 WL 3232085, 
*3 (Vet. App. Oct. 9 2009) (memorandum decision); Dockery v. 
Shinseki, No. 08-1763, 2009 WL 3262549, *3-4 (Vet. App. Oct. 
7, 2009) (memorandum decision).

In this case, the Veteran was advised in an April 2006 letter, 
prior to the initial unfavorable rating decision in July 2006, 
of the evidence and information necessary to substantiate his 
increased rating claim, the responsibilities of the Veteran 
and VA in obtaining such evidence, and the evidence and 
information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman.  The 
Veteran was specifically advised that the evidence must show 
that his neck disability has increased in severity, examples 
of types of lay or medical evidence that would substantiate 
such claim, and that he should provide any VA or private 
treatment records or provide sufficient information to allow 
VA to obtain such records.  

Additionally, although no longer strictly required, the 
Veteran was notified in accordance with Vazquez-Flores v. 
Peake in a May 2008 letter.  To the extent that such 
notification is still required, the Board notes that this 
letter was sent after the initial unfavorable adjudication 
and, therefore, was not timely.  However, as the Veteran's 
claim was readjudicated in a June 2008 supplemental statement 
of the case, the timing defect has been cured.  See Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as well as Vazquez-Flores v. Shinseki and related 
decisions, in view of the fact that any notice defects were 
cured and did not affect the essential fairness of the 
adjudication of the claims.

Concerning the duty to assist, the Veteran's VA treatment 
records dated from June 2000 through January 2007 have been 
obtained and considered.  The Board notes that the Veteran 
has indicated that he received additional VA treatment for 
his neck disability after that time, including physical 
therapy.  See February and March 2009 letters.  However, the 
Veteran has indicated that such treatment is for continued 
pain and decreased range of motion in the neck.  As discussed 
below, entitlement to a rating in excess of 30 percent for a 
neck disability requires evidence of ankylosis, neurological 
impairment, and/or incapacitating episodes.  See 38 C.F.R. 
§§ 4.71a, 4.73, Diagnostic Codes 5235-5243, 5323.  There is 
no suggestion that any outstanding treatment records may 
contain such evidence.  Therefore, the Board finds that a 
remand is not necessary to obtain any outstanding treatment 
records because such action would not benefit the Veteran in 
any way.

The Veteran was also provided with two VA examinations in 
connection with his claims, in May 2006 and March 2008.  The 
Board observes that the Veteran and his representative have 
argued that such examinations are inadequate for rating 
purposes.  As pertinent to the increased rating claim, they 
assert that the VA examiners did not use a gauge or tool, 
i.e., a goniometer, to accurately measure the Veteran's range 
of motion but, rather, simply moved his head around and 
estimated the measurements.  See, e.g., December 2009 
appellate brief, March 2008 letter.  There is no indication 
in the examination reports themselves as to whether a 
goniometer was used.  However, the Board notes that the 
diagnostic code under which the Veteran's neck disability is 
currently rated is not based on specific measurements for 
range of motion, and a 30 percent is the highest available 
rating under that code.  See 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5323.  Further, as noted above, a rating in 
excess of 30 percent for a neck disability under potentially 
applicable alternate codes would require evidence of 
ankylosis, neurological impairment, and/or incapacitating 
episodes.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5235-
5243.  There is no indication in the medical evidence of 
record, and neither the Veteran nor his representative have 
argued, that any such symptoms are present.  As such, there 
is no indication that a remand for another VA examination 
would benefit the Veteran's claim in any way.  Accordingly, 
the Board finds that the medical evidence of record is 
sufficient to adjudicate the Veteran's claim and no further 
VA examination is necessary.  See 38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In the circumstances of this case, additional efforts to 
assist or notify the Veteran would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case, as 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens 
on VA with no benefit to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran in 
accordance with the VCAA at every stage in this case, at least 
insofar as any errors committed were not harmful to the 
essential fairness of the proceedings.  As such, the Veteran 
will not be prejudiced by the Board proceeding to the merits 
of his claim.

Analysis

The Veteran contends that the reduction of the rating for his 
neck disability from 30 percent to 20 percent was improper, 
and that he is also entitled to a rating in excess of such 
previous rating, because his neck disability has worsened 
since he was first granted a 30 percent rating effective in 
July 2003.  Specifically, the Veteran states that his neck 
pain has increased in severity and expanded to a larger area, 
frequently requiring him to take a double dose of 
acetaminophen to have any pain relief.  He further states 
that such symptoms affect his ability to drive and his work 
productivity.  See, e.g., February 2006 claim, March 2008 
letter.

The Board notes that specific due process requirements must 
be followed in most cases involving the reduction of a 
disability rating.  Under 38 C.F.R. § 3.105(e), prior to 
implementing a rating reduction, the AOJ must issue a rating 
decision proposing the reduction and setting forth all 
material facts and reasons, notify the beneficiary of the 
contemplated action and furnish detailed reasons therefor, 
and allow 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  However, these due process requirements apply 
only where the rating reduction would result in a reduction 
of the overall disability rating, such that compensation 
payments being made at the time would be reduced or 
discontinued.  See Stelzel v. Mansfield, 508 F.3d 1345, 1347-
49 (Fed. Cir. 2007); VAOPGCPREC 71-91 (Nov. 7, 1991).  

In this case, the Veteran was not notified of the proposed 
reduction of his disability rating in accordance with 38 
C.F.R. § 3.105(e).  However, as the rating decision that 
implemented the rating reduction also granted service 
connection for diabetes mellitus with a 10 percent rating, 
the Veteran's overall disability rating remained at 40 
percent.  Accordingly, the reduction in the rating for the 
Veteran's neck disability did not result in a reduction of 
compensation payments, and the procedural safeguards of 38 
C.F.R. § 3.105(e) do not apply.  Moreover, as the Board 
concludes herein that restoration of the 30 percent rating is 
warranted, any failure to follow such procedures was not 
prejudicial to the Veteran.

In any rating reduction case, the fact-finder must ascertain, 
based upon a review of the entire record, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon a thorough examination.  To warrant a reduction, 
it must be determined not only that an improvement in the 
disability level has actually occurred, but also that such 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).  

Where a disability rating has been in place for five years or 
more, certain additional procedural safeguards as set forth 
in 38 C.F.R. § 3.344(a) must be followed.  See 38 C.F.R. 
§ 3.344(c); Brown, 5 Vet. App. at 419-20.  In this case, as 
the Veteran's 30 percent rating for a neck disability had 
been in effect since July 31, 2003, a period of less than 
five years, the provisions of 38 C.F.R. § 3.344(a) do not 
apply.

If there is an approximate balance of positive and negative 
evidence regarding any issue material to determination of the 
matter, all reasonable doubt shall be resolved in favor of 
the veteran.  In other words, a rating reduction must be 
supported by a preponderance of the evidence.  38 U.S.C.A. § 
5107(a); Brown, 5 Vet. App. at 421.  

Here, the Veteran was granted service connection for his neck 
disability with a 10 percent disability rating effective in 
October 1970, which was increased to 20 percent effective in 
May 1997.  The Veteran was granted a 30 percent rating for 
his neck disability effective in July 2003, based on an 
August 2003 VA examination.  

At the August 2003 VA examination, the Veteran reported 
having constant neck pain and limited range of motion since 
sustaining a shrapnel wound during service, which had gotten 
worse as he aged.  He stated that he currently experienced 
constant, dull, aching pain, which varied in intensity from a 
level of 3 to 10 on a 10-point scale, and he had learned to 
live with the pain.  The Veteran explained that his pain may 
vary throughout the day or stay at a low level of 3 for a few 
days then flare up.  He stated that his pain would increase 
on the right side and back of the neck after staying in the 
same position and looking at a computer screen for 30 minutes 
or more, which interfered with his work as a computer 
programmer.  He further stated that the pain would increase 
when he moved his head to the right or left, and he had 
problems driving because he had to move his whole body to 
look around.  The Veteran reported awakening at night due to 
neck pain approximately once per week.  He stated that the 
increased pain seemed sharper and more steady and would ease 
up approximately 15 minutes after taking a pain pill.  He 
indicated that he took 4 pain pills (500 mg of acetaminophen) 
per day.  Physical examination revealed no visible scars on 
the neck, mild to moderate sensitivity to palpation on the 
right side of the neck, and no muscle loss or sensory 
impairment.  Range of motion was to 10 degrees bending down 
(extension), 30 degrees bending backwards (flexion), 15 
degrees lateral bending bilaterally, 25 degrees left lateral 
rotation, and 15 degrees right lateral rotation.  There was 
pain associated with all range of motion, more so with 
movement to the right side and backward.  X-rays showed 
osteopenia and mild superior anteriorly and posteriorly at C4 
to C7, with evidence of shrapnel to the right of the lower 
cervical spine near the jugular vein.

As noted above, the Veteran filed his claim for an increased 
rating in February 2006, stating that his neck pain had 
increased and spread to a larger area.  He further stated 
that his previous dosage of a maximum of 4 pain pills per day 
(500 mg of acetaminophen) had been increased to a maximum of 
8 pills per day.  He indicated that he was still employed as 
a computer programmer.  

At a May 2006 VA examination, the Veteran continued to report 
increased pain and stiffness after prolonged sitting in the 
same position, as well as when he would move his head a lot, 
such as when driving.  He also complained of occasional pain 
or headaches in the suboccipital region.  Physical 
examination revealed no muscle atrophy and no tendon, bone, 
joint, or nerve damage, although the Veteran was markedly 
hyporeflexive in both arms.  There was minimal tenderness on 
the right side of the neck.  Range of motion was from 0 to 30 
degrees forward flexion and extension, with pain from 20 to 
30 degrees; 0 to 20 degrees lateral bending bilaterally, with 
pain from 10 to 20 degrees; and 0 to 25 degrees lateral 
rotation bilaterally, with pain from 20 to 25 degrees.  
Repetitive movement increased pain but did not further 
decrease range of motion.  The Veteran was diagnosed with 
cervical spondylosis and osteoarthritic changes, based on X-
ray evidence.  The examiner indicated that it was conceivable 
that pain could further limit function after periods of heavy 
use as described by the Veteran.

In addition to the May 2006 VA examination, a June 2000 VA 
treatment record reflects that the Veteran was diagnosed with 
osteoarthritis of the neck and recommended to take Tylenol as 
needed for pain relief.  VA treatment records dated from May 
2005 forward reflect reports of chronic neck pain at a level 
of 3 or more on a 10-point scale, as well as degenerative 
joint disease of the neck that was noted as stable on 
acetaminophen.  See, e.g., May 2005, October 2006, and 
January 2007 records.  In July 2006, the Veteran further 
reported having pain at a level of 4 out of 10 after taking 
one acetaminophen tablet.  In August 2006, it was noted that 
the Veteran's active medications included 500 mg tablets of 
acetaminophen, prescribed to be taken 4 times per day, but 
the Veteran was taking 8 tablets per day.  

The Veteran was afforded another VA examination in March 
2008.  At that time, he reported having constant neck pain at 
a level of 6 on a 10-point scale, for which he took 8 Tylenol 
per day with some success.  He further reported that his neck 
bothers him in his job as a computer programmer when he 
stares at a screen for too long.  Physical examination 
revealed mild tenderness to palpation of the neck, and no 
crepitus, instability, muscle loss, or sensory impairment.  
Range of motion was 0 to 20 degrees forward flexion and 
extension, 0 to 45 degrees lateral rotation bilaterally, and 
0 to 20 degrees lateral bending bilaterally, with no obvious 
pain noted with motion.  The examiner noted that it was 
conceivable that pain could further limit function as 
reported, particularly with repetition.  The Veteran was 
diagnosed with residuals of a shrapnel injury and mild 
degenerative disc disease of the neck, based on X-ray 
evidence.

In letters dated in March and May 2008, the Veteran further 
indicated that he must still turn his whole body to look over 
his shoulder when driving.  He stated that his neck pain has 
caused him to be less productive and miss work, including 
approximately 30 percent of the previous year.  The Veteran 
indicated that this resulted in him not receiving a pay raise 
for the first time in 35 years as a computer programmer, and 
that he may have to take early retirement as a result.  He 
submitted a June 2006 evaluation from his employer, which 
indicates that the Veteran had limited participation due to 
unspecified illness.  The Veteran stated that his pain 
reaches a level of 9 or 10, and he takes 4 to 8 pain pills 
per day.

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the foregoing evidence demonstrates that a 
reduction in his rating for a neck disability from 30 percent 
to 20 percent was not proper.  In this regard, the evidence 
reflects that the Veteran's neck disability has manifested by 
stiffness and constant pain at a minimum level of 3 on a 10-
point scale, with frequent flare-ups after sitting in the 
same position for prolonged periods or moving his head, since 
at least July 2003.  See, e.g., VA examinations dated in 
August 2003, May 2006, March 2008.  Further, range of motion 
testing has revealed similar limitation of motion over the 
years, especially when accounting for associated pain and 
possible additional limitation of motion after repetitive 
use.  The Veteran has consistently reported that pain pills 
helped but did not completely relieve the pain, and his VA 
treatment records confirm his report of taking 8 tablets 
instead of 4 tablets per day as of at least August 2006.  
Additionally, the Veteran has consistently stated that his 
neck pain affects his ability to drive and to stare for 
prolonged periods at a computer screen, as required for his 
work as a computer programmer.  As such, the Board finds that 
the preponderance of the evidence fails to establish that 
there was an actual decrease in the severity of the Veteran's 
neck disability, or that any possible improvement actually 
increased his ability to function at work and home.  See 
Brown, 5 Vet. App. at 420-21.  Accordingly, a reduction of 
the disability rating from 30 percent to 20 percent was not 
proper, and a restoration of the 30 percent rating, effective 
June 16, 2006, is warranted.

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the 
average impairment of earning capacity as a result of a 
service-connected disability, and separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic 
codes, known as pyramiding, must be avoided; however, separate 
ratings may be assigned for distinct disabilities resulting 
from the same injury so long as the symptomatology for one 
condition is not duplicative of or overlapping with the 
symptomatology of the other condition.  38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
primary concern is the present level of disability.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Board 
must consider the application of staged ratings, which are 
appropriate when the evidence demonstrates distinct time 
periods in which the disability exhibits symptoms that would 
warrant different ratings during the course of the appeal.  
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's neck disability is currently rated under 
38 C.F.R. § 4.73, Diagnostic Code 5323, which pertains to 
muscle injuries to muscle group XXIII.  That diagnostic code 
provides ratings for injuries to the muscles of the side and 
back of the neck (suboccipital, lateral vertebral, and 
anterior vertebral muscles), which control movements of the 
head and fixation of shoulder movements.  The available 
ratings under this code are a noncompensable rating for 
slight disability, 10 percent for moderate disability, 20 
percent for moderately severe disability, and a maximum 
rating of 30 percent for severe disability.  38 C.F.R. § 
4.73, Diagnostic Code 5323.

Certain general criteria apply for evaluation of muscle 
disabilities, including those caused by injury as result of 
missiles and other projectiles, as set forth in 38 C.F.R. § 
4.56.  For VA rating purposes, the "cardinal signs and 
symptoms of muscle disability" are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  For the purposes of evaluation under Diagnostic 
Codes 5301 through 5323, 38 C.F.R. § 4.56(d) sets forth 
specified criteria under which muscle disabilities will be 
classified as slight, moderate, moderately severe, or severe.  
As the Veteran's neck disability is currently rated as 30 
percent disabling under Diagnostic Code 5323, only the 
criteria for a severe muscle disability are pertinent to this 
appeal.  

A severe muscle disability is defined as a through-and-
through or deep penetrating wound due to a high-velocity 
missile, or large or multiple low-velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intramuscular binding and scarring.  History and 
complaint include a service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of the wound, as well as consistent complaint of 
cardinal signs and symptoms, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area, and the muscles swell 
and harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements indicate severe 
impairment of function when compared with corresponding 
muscles of the sound side.  If present, severe muscle 
disability is also indicated by the following: X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile, 
adhesive scarring with epithelial sealing over the bone 
rather than true skin covering an area where bone is normally 
protected by muscle, diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests, visible or 
measurable atrophy, adaptive contraction of an opposing group 
of muscles, atrophy of muscle groups not in the missile 
track, or induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

The Board observes that the evidence of record, as summarized 
above, fails to meet the majority of the criteria for a 
severe muscle disability as defined by 38 C.F.R. § 
4.56(d)(4).  In this regard, X-rays showed evidence of 
shrapnel on the right side of the neck.  However, there is no 
evidence of an entrance and/or exit wound or any visible 
scarring, and the Veteran indicated that the small scars from 
his shrapnel wound are well healed.  Although the Veteran had 
tenderness to palpation, there was no evidence of muscle loss 
or atrophy, sensory disturbances, or adhesive scars.  The 
primary manifestations of the Veteran's neck disability are 
pain and decreased range of motion, which are considered 
cardinal signs and symptoms of muscle disability, and which 
result in some impairment of productivity and time lost from 
work.  See, e.g., May 2006 and March 2008 VA examination 
reports.  As such, the Veteran's disability picture does not 
most nearly approximate the criteria for severe muscle 
disability, such that a 30 percent rating would be warranted 
under Diagnostic Code 5323.

Nevertheless, the Board finds that the evidence of record 
establishes that the Veteran meets the criteria for a 30 
percent rating under alternate codes.  In this respect, the 
evidence includes diagnoses of degenerative joint disease and 
degenerative disc disease of the neck, based on X-ray 
evidence.  See, e.g., June 2000 VA treatment record, June 
2006 and March 2008 VA examination reports.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010, arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint(s) involved.  Diseases and injuries of 
the spine are rated under 38 C.F.R. § 4.71a, DCs 5235 to 
5243.  Under the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula), with or without 
symptoms of pain (whether or not it radiates), stiffness, or 
aching, a 30 percent rating is warranted where there is 
forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine.  Here, 
range of motion testing at the May 2006 and March 2008 VA 
examinations revealed forward flexion limited to 20 degrees, 
when accounting for pain during testing.  Further, the 
examiners both indicated that there could be additional 
limitation of motion due to pain upon repetitive use, as 
described by the Veteran.  As such, when accounting for 
additional limitation of motion due to pain upon repetitive 
use, see DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board 
finds that the Veteran meets the criteria for a 30 percent 
rating for his neck disability.

However, the Board concludes that the Veteran is not entitled 
to a rating in excess of 30 percent for his neck disability.  
In this respect, the maximum schedular rating for a neck 
disability due to muscle injury pursuant to Diagnostic Code 
5323 is 30 percent.  In order to receive a rating in excess 
of 30 percent for a neck disability under the General Formula 
based on arthritis, there must be evidence of unfavorable 
ankylosis of the entire cervical spine (40 percent), or 
unfavorable ankylosis of entire thoracolumbar or entire spine 
(50 and 100 percent, respectively).  Here, as there is no 
evidence of ankylosis of any portion of the spine, to include 
the cervical spine, a rating in excess of 30 percent is not 
warranted under the General Formula.  The Board notes that 
any objective neurological abnormalities that are associated 
with a spinal disease or injury are to be rated separately.  
See 38 C.F.R. § 4.71a, General Formula, Note (1).  Although 
there is an indication in the May 2006 VA examination report 
that the Veteran was hyporeflexive in both arms, there is no 
indication that such condition was associated with his neck 
disability.  Moreover, there is no indication of any such 
neurological abnormality since that time, to include at the 
March 2008 VA examination.  No other neurological or sensory 
disturbances were recorded during this appeal.

Degenerative disc disease may be rated under either the 
General Formula or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever produces 
the higher rating.  See 38 C.F.R. § 4.71a, General Formula, 
Note (6).  The intervertebral disc syndrome formula provides 
for ratings ranging from 10 to 60 percent, based on the 
frequency of incapacitating episodes, which is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires medical treatment and bed rest 
prescribed by a physician.  See 38 C.F.R. § 4.71a, 
intervertebral disc syndrome formula, Note (1).  Although the 
Veteran has stated that he missed time from work due to his 
neck pain, he has denied any incapacitating episodes due to 
such disability at the VA examinations.  As such, he is not 
entitled to a rating in excess of 30 percent under the 
intervertebral disc syndrome formula.

After a thorough review of the lay and medical evidence of 
record, the Board finds no basis upon which to assign an 
evaluation in excess of the currently assigned rating for the 
Veteran's neck disability under any alternate code.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
Additionally, the Board finds that staged ratings are not 
appropriate, as the manifestations of the Veteran's neck 
disability have remained relatively stable for throughout the 
course of the appeal.  See Hart, 21 Vet. App. at 509-10.  The 
Board recognizes that the Veteran's pain and limitation of 
motion have increased over time; however, such symptoms do not 
warrant a separate or higher rating under any applicable 
diagnostic code.  While the Board is sympathetic to the 
Veteran's claim, disability ratings must be assigned according 
to the specific provisions of law.  See 38 U.S.C.A. § 7104; 
Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  

The Board has considered whether this case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1).  

The determination of whether a claimant is entitled to an 
extra-schedular rating involves a three-step inquiry.  First, 
it must be determined whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations are inadequate.  In this regard, the level of 
severity and symptomatology of the claimant's service-
connected disability must be compared with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is, therefore, found inadequate, it must be 
determined whether the claimant's exceptional disability 
picture exhibits other related factors such as "marked 
interference with employment" and "frequent periods of 
hospitalization."  Third, if an analysis under the first two 
steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that such picture 
exhibits such related factors as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's neck disability with the 
established criteria found in the rating schedule.  As 
discussed in detail above, the primary manifestations of the 
Veteran's neck disability are pain and decreased range of 
motion, and there are no symptoms of the Veteran's neck 
disability that are not addressed by the rating schedule.  As 
such, the Board finds that the rating criteria reasonably 
describe the disability level and symptomatology for the 
Veteran's neck disability and, therefore, the rating schedule 
is adequate to evaluate his disability picture.  

Moreover, there are no related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  In this regard, there is no evidence of 
hospitalization due to the Veteran's neck disability, and the 
evidence reflects that he has been continuously employed as a 
computer programmer for at least 35 years.  The Board notes 
that the Veteran reported in March 2008 that his neck 
disability caused him to lose approximately 30 percent of his 
days from work in the previous year, and he had also missed 
work in 2008.  However, the criteria in VA's rating schedule 
are designed to compensate for average impairments in earning 
capacity, and the ratings are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Accordingly, while the Veteran's neck 
disability interferes with his employability, the Board finds 
that such interference is addressed by the schedular rating 
criteria.  

For the foregoing reasons, the Board concludes that referral 
of this case for consideration of an extra-schedular rating is 
not warranted.  Thun, 22 Vet. App. at 115-16; see also Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  

The Board has further considered whether a claim for a total 
disability rating on the basis of individual unemployability 
due to service-connected disabilities (TDIU) has been raised 
by the record, as required by Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  When evidence of unemployability is 
submitted during the course of an appeal from a rating 
assigned for a disability, a claim for a TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  Here, the record reflects that 
the Veteran has been employed full-time at all times during 
the course of this appeal.  Although the May 2006 VA 
examination report indicates that the Veteran was retired, he 
subsequently submitted evidence of work evaluations and stated 
that he was still employed as a computer programmer at the 
March 2008 VA examination.  Additionally, while the Veteran 
indicated in a March 2008 letter that he may have to seek 
early retirement due to his neck disability, there is no 
indication that he has actually retired.  As such, a claim for 
a TDIU is not raised by the evidence of record and need not be 
addressed at this time.

As the preponderance of the evidence is against the Veteran's 
claim for an rating in excess of 30 percent for a neck 
disability, the benefit of the doubt doctrine does not apply 
and his claim must be denied.  38 C.F.R. § 4.3.



ORDER

Restoration of a 30 percent rating for a neck disability is 
granted, effective June 16, 2006.

A rating in excess of 30 percent for a neck disability is 
denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


